DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-12, 15, and 17-23 are pending.
Claims 1, 6, 10, 15, and 22 have been amended.
This action is non-final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (hereinafter as Keller) PGPUB 2013/0290681, and further in view of Muff et al. (hereinafter as Muff) PGPUB 2014/0229710.
As per claim 19, Keller teaches a method comprising: 
accessing an instruction including a first subset of bits and a second subset of bits [0022 and 0028: (an instruction contains a most significant half (second subset of bits), and a least significant half (first subset of bits); the instruction is zero padded in most significant half for processing and storage on a register)]; 
setting a value of a zero high bit of a retirement queue entry corresponding to the instruction to indicate whether the second subset of the bits are equal to zero [0029 and 0046: (most significant half that has been zero padded (second subset) may be prevented from being accessed); and 0064 and 0076: (an indication is stored indicating whether operand size is less than or equal to an entire width of the physical register; this indication may be stored in one place such as in a reorder buffer (retirement queue))]; 
accessing the retirement queue entry in response to an indication that the instruction is in- flight [FIG. 3, 0064, and 0068-0069: (decoded and renamed instructions are read out by a scheduler 350, and the instructions are in-flight because they are in the pipeline stage for execution; the scheduler 350 reads operands from registers and may access the entire width or less than the entire width based on stored indications; since the indications are stored in one place in the reorder buffer, it is necessary to access the reorder buffer in order to determine whether the entire width or less than entire width can be used when instructions are in the pipeline stage for execution)];
indicating the value of the zero high bit of the retirement queue entry to a scheduler [0022, 0028, 0056, 0058, and 0072: (in an example, half width instruction set is 16 bits and full width instruction set is 32-bits; in other examples, half width instruction set may be 32 bits while full width instruction set is 64 bits), and 0069: The scheduler 350 may read its source operands…The read operations may access the entire width or less than the entire width of associated physical registers based on stored indications indicating an instruction set used to update the associated physical registers (in other words, stored indications in the reorder buffer specifies if the register storing the operands uses a half width instruction set (e.g. 16-bit instruction set) or a full width instruction set (e.g. 32-bit instruction set), and such indication of the reorder buffer is provided to the scheduler in order to read source operands from the register and to determine if portions of the register should be bypassed)], wherein the scheduler is configured to cause a dispatch of the instruction to bypass reading the second subset of bits from the physical register file in response to the value of the zero high bit indicating that the second subset of the bits of the instruction are set to zero [0048 and 0059: (half portion of a register may be bypassed if they are zero); 0069: (scheduler read its source operands and may access the entire width of the register or less than the entire width of the registers based on the stored indications) and 0084-0085: (if an instruction only uses half the width of a register, the most significant half of the register is turned off while the least significant half of the register is turned on)].

Keller teaches that if for example, 32-bit instructions are received in a 64-bit architecture (in other examples, half width instruction is 16-bits instead of 32-bits and full width instruction is 32 bits instead of 64-bits), the most significant bits of the instructions may be zero-padded to be stored in a register file, and an indication is provided so that reading of the most significant bits containing zeros may be bypassed. Such an indication may be provided in one place such as the reorder buffer [0064], where the reorder buffer performs retirement of instructions [0070]. Keller shows communication paths between the scheduler 350 and the reorder buffer 370 [FIG. 3: bidirectional top arrows of stages 8 and 10], and Keller teaches that the scheduler 350 read source operands from registers based on the stored indication in the reorder buffer that indicates whether the corresponding register is using a half width instruction set or full width instruction set [0069], in order to bypass reading portions of the register if it is not using the full width. Thus Keller accesses the reorder buffer to determine the 
Keller does not explicitly teach accessing, from a physical register file, the instruction. Keller appears to access instructions from an instruction cache (i-cache 304) which is then decoded and stored into a dispatch queue 340, before it is provided to scheduler 350, where execution then occurs and is written into physical register file 364 [FIG. 3]. However, Keller accesses the instructions from an instruction cache rather than from the physical register file.
Muff teaches storing incoming instructions and pipeline execution of the stored instructions. Muff is therefore similar to Keller. Muff further teaches accessing, from a physical register file, the instruction [0009: (instructions can be fetched and executed out of the register file, rather than an existing instruction cache)]. Muff teaches that instructions can be stored and retrieved from a register file rather than an instruction cache, thereby implementing a local instruction loop buffer.
It would have been obvious to one of ordinary skill in the art to use Muff’s teachings of storing instructions in and retrieving instructions from a register file rather than an instruction cache in Keller. One of ordinary skill in the art would have been motivated to store and retrieve instructions from the register file rather than the instruction cache in Keller because it allows other circuits relating to instruction cache to be disabled or freed to handle other workloads, thereby resulting in enhanced performance with reduced power consumption, while also not sacrificing performance [Muff 0009].
As per claim 21, Keller and Muff teach the method of claim 19, further comprising: in response to accessing the instruction, allocating the retirement queue entry to the instruction [FIG. 3: (reorder buffer is part of the pipeline of the incoming instruction, and thus reorder buffer allocates space for the instruction for retirement) and 0064: (reorder buffer is used to store indication for operands of an instruction, and thus reorder buffer is allocated to the instruction)]; and in response to results of the instruction being written to the physical register file, removing data stored in the retirement queue entry [0070: (retirement of instructions (process of retirement includes removal) of reorder buffer is performed when execution of instructions is completed and data is stored by load/store unit)].


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (hereinafter as Keller) PGPUB 2013/0290681 in view of Muff et al. (hereinafter as Muff) PGPUB 2014/0229710, and further in view of Shearer et al. (hereinafter as Shearer) PGPUB 2016/0342192.
As per claim 20, Keller and Muff teach the method of claim 19.
Keller and Muff do not teach providing a first clock signal to a first portion of a pipeline that is configured to process the first subset of bits of the instruction; and interrupting a second clock signal to a second portion of the pipeline that is configured to process the second subset of the bits of the instruction in response to zero high bits for all in-flight instructions having respective values that indicate that the second subset of the respective bits of the in-flight instructions are equal to zero. Keller describes 
Shearer teaches pipeline execution hardware that can provide variable precision bits based on the instruction. Shearer is therefore similar to Keller and Muff because they teach pipeline execution of instructions while providing variable precision as needed and bypassing unnecessary operations based on the precision. Shearer further teaches providing a first clock signal to a first portion of a pipeline that is configured to process the first subset of bits of the instruction [0043 and FIG. 3: (clock output 116 for .0 precision (first subset of bits))]; and interrupting a second clock signal to a second portion of the pipeline [0043-0044 and FIG.3: (clock output 116 for .15 precision (second subset of bits)] that is configured to process the second subset of the bits of the instruction in response to zero high bits for all in-flight instructions having respective values that indicate that the second subset of the respective bits of the in-flight instructions are equal to zero [FIG. 3, 0025, 0031, and 0043: (disable clock signal for certain bits in pipeline based on the necessary precision defined in the precision control register; disabled clock is passed to subsequent stages of the processing pipeline); 0037 and 0044: (precision control register set to ‘1’ to enable a corresponding bit and clock signal in a pipeline or to set a ‘0’ if the value is 0 to disable a corresponding bit and clock signal in a pipeline and output a ‘0’)]. In summary, Shearer teaches clock gating subset of bits in a pipeline based on the necessary precision to save power.
.

Response to Arguments
Applicant’s arguments, see pages 12-13, filed 12/1/2021, with respect to the rejection(s) of claim(s) 1 and 103 under U.S.C. 103(a) have been fully considered and are persuasive.  The rejection of claims 1 and 10 has been withdrawn.  
Applicant’s arguments, with respect to the rejection(s) of claim(s) 19 under U.S.C. 103(a) have been fully considered and are partially persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously applied prior art.

Allowable Subject Matter
Claims 1-12, 15, 17-18, and 22-23 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, .
White et al. (USPAT 5,903,772) teaches integer flags in a reorder buffer that indicates the size of data being used [FIG. 8-11].
Glass et al. (USPAT 5,748,515) teaches marking bottom half of a reorder buffer as empty.
Rahim (USPAT 7,209,482) teaches that reorder buffer contains a validity bit that indicates whether there is valid information in the corresponding entry.
Prabhu (USPAT 6,463,525) teaches bypassing operands using a re-order buffer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DANNY CHAN/Primary Examiner, Art Unit 2186